UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6959



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IRVIN SYLVESTER DOYE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-22; CA-04-1959)


Submitted:   January 4, 2006             Decided:   February 28, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irvin Sylvester Doye, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Irvin Sylvester Doye filed a motion under 28 U.S.C.

§ 2255 (2000), but did not appeal the district court’s order

denying that motion.         Doye subsequently filed a motion for a

certificate    of   appealability,     which   the   district     court   also

denied.*    Doyle filed a timely notice of appeal from the district

court’s denial of his motion for a certificate of appealability.

The order from which he seeks to appeal is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); see Jones v. Braxton, 392 F.3d 683 (4th

Cir. 2004).    A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional      claims   are   debatable   and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Doye has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the



     *
      Doye’s motion for a certificate of appealability cannot be
construed as a notice of appeal from the district court’s denial of
his § 2255 motion because it was not filed within the time limits
allotted for filing a timely notice of appeal.

                                    - 2 -
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -